Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18   PageID.12007   Page 1 of
                                      27




             EXHIBIT 5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18   PageID.12008   Page 2 of
                                      27




                             In the Matter Of:


            HAMAMA, ET AL. vs ADDUCCI, ET AL.
           MICHAEL· BERNACKE-CONFIDENTIAL
                                July 13, 2018
Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                                                 PageID.12009            Page 3 of
                                      27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                                                      Confidential
07/13/2018                                                                                                                           Pages 1–4
                                                                  Page 1                                                                     Page 3
 ·1   · · · · · · ·IN THE UNITED STATES DISTRICT COURT                     ·1   · · · · · A P P E A R A N C E S

 ·2   · · · · FOR THE EASTERN DISTRICT OF MICHIGAN                         ·2   ON BEHALF OF ALL PETITIONERS AND PLAINTIFFS:

 ·3   · · · · · · · · · SOUTHERN DIVISION                                  ·3   · KIMBERLY L. SCOTT, ESQUIRE

 ·4   ·- - - - - - - - - - - - - -x                                        ·4   · MILLER, CANFIELD, PADDOCK & STONE, PLC

 ·5   USAMA JAMIL HAMAMA,· · ·:                                            ·5   · 101 North Main Street

 ·6   et al.,· · · · · · · · ·:                                            ·6   · Seventh Floor

 ·7   · · ·Petitioners and· · :· ·Case No. 1:17:cv-11910                   ·7   · Ann Arbor, MI 48104

 ·8   · · ·Plaintiffs,· · · · :                                            ·8   · (734) 668-7696

 ·9   · ·v.· · · · · · · · · ·:                                            ·9

 10   REBECCA ADDUCCI,· · · · :                                            10   · ·MARGO SCHLANGER, ESQUIRE

 11   et al.,· · · · · · · · ·:                                            11   · ·625 South State Street

 12   · · ·Respondents and· · :                                            12   · ·Ann Arbor, MI 48109

 13   · · ·Defendants.· · · · :                                            13   · ·(734) 615-2618

 14   ·- - - - - - - - - - - - - -x                                        14

 15   · · · · · · · · · Confidential                                       15

 16                                                                        16

 17   · · · · · ·Deposition of MICHAEL BERNACKE                            17

 18   · · · · · · · · ·Washington, D.C.                                    18

 19   · · · · · · · · Friday, July 13, 2018                                19

 20   · · · · · · · · · · · 9:04 a.m.                                      20

 21                                                                        21

 22   Pages: 1 - 157                                                       22

 23   Reported By: Victoria Lynn Wilson, RMR, CRR                          23

 24                                                                        24

 25                                                                        25


                                                                  Page 2                                                                     Page 4
 ·1   Deposition of MICHAEL BERNACKE, held at the                          ·1   · · ·A P P E A R A N C E S· ·C O N T I N U E D

 ·2   offices of:                                                          ·2   · · ·ON BEHALF OF RESPONDENTS AND DEFENDANTS:

 ·3                                                                        ·3   · · · ·WILLIAM C. SILVIS, ESQUIRE

 ·4                                                                        ·4   · · · · ASSISTANT DIRECTOR

 ·5   · · · ·UNITED STATES DEPARTMENT OF JUSTICE                           ·5   · · · · NICOLE MURLEY, ESQUIRE

 ·6   · · · · 450 5th Street, NW                                           ·6   · · · · TRIAL ATTORNEY

 ·7   · · · · Washington, DC 20001                                         ·7   · · · · UNITED STATES DEPARTMENT OF JUSTICE

 ·8                                                                        ·8   · · · · OFFICE OF IMMIGRATION LITIGATION

 ·9                                                                        ·9   · · · · DISTRICT COURT SECTION

 10                                                                        10   · · · · 950 Pennsylvania Ave,NW

 11                                                                        11   · · · · Washington, DC 20530

 12   · · ·Pursuant to notice, before Victoria Lynn                        12   · · · · (202) 307-4693

 13   Wilson, Registered Merit Reporter, Certified                         13

 14   Realtime Reporter, Notary Public in and for the                      14   · · ·ON BEHALF OF U.S. IMMIGRATION AND CUSTOMS

 15   District of Columbia.                                                15   ENFORCEMENT AND THE WITNESS:

 16                                                                        16   · · · · SABRINA V. VASA, ESQUIRE

 17                                                                        17   · · · · ASSOCIATE LEGAL ADVISOR

 18                                                                        18   · · · · DISTRICT COURT LITIGATION DIVISION

 19                                                                        19   · · · · U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

 20                                                                        20   · · · · 500 12th Street, SW MS 5900

 21                                                                        21   · · · · Washington, DC 20536

 22                                                                        22   · · · · (202) 732-3358

 23                                                                        23

 24                                                                        24

 25                                                                        25



MIdeps@uslegalsupport.com                                    U. S. LEGAL SUPPORT                                                Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson                 Bingham Farms/Southfield | Grand Rapids                  Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                                               PageID.12010              Page 4 of
                                      27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                                                       Confidential
07/13/2018                                                                                                                            Pages 5–8
                                                                   Page 5                                                                   Page 7
 ·1   · · · · · · · · ·C O N T E N T S                                      ·1   · · · ·E X H I B I T S· ·C O N T I N U E D

 ·2   EXAMINATION OF MICHAEL BERNACKE· · · · PAGE                           ·2   J. SCHULTZ EXHIBITS· · · · · · · · · · · PAGE

 ·3   · · · · By Ms. Scott· · · · · · · · · · · · · 8                       ·3   Exhibit 23· ·7/20/17 Email Chain from Koontz

 ·4   · · · · By Mr. Silvis· · · · · · · · · · · · ·153                     ·4   · · · · · · to Schultz· · · · · · · · · · · · --

 ·5   · · · · · · · · · E X H I B I T S                                     ·5   Exhibit 24· ·10/27/17 Email from Bernacke to

 ·6   · · · · · · (Attached to transcript)                                  ·6   · · · · · · Schultz· · · · · · · · · · · · · ·--

 ·7   J. SCHULTZ EXHIBITS· · · · · · · · · · · PAGE                         ·7

 ·8   Exhibit 1· · Schultz Declaration· · · · · · · · --                    ·8   BERNACKE EXHIBITS· · · · · · · · · · · · PAGE

 ·9   Exhibit 2· · Schultz Declaration· · · · · · · · --                    ·9   Exhibit 25· ·Bernacke Declaration· · · · · · · · 8

 10   Exhibit 3· · 6/15/18 Letter from Bernacke to                          10   Exhibit 26· ·1/10/18 Email from Bernacke to

 11   · · · · · · Yasseen· · · · · · · · · · · · ·39                        11   · · · · · · Clinton· · · · · · · · · · · · · ·126

 12   Exhibit 4· · 2/22/17 Email Chain from Lenox                           12   Exhibit 27· ·Chart· · · · · · · · · · · · · · 128

 13   · · · · · · to Pineiro, et al.· · · · · · · · --                      13   Exhibit 28· ·1/22/18 Document from Clinton

 14   Exhibit 5· · 8/4/17 Email from Schultz to                             14   · · · · · · to All· · · · · · · · · · · · · · ·132

 15   · · · · · · Joseph, et al., with attachments· ·--                     15   Exhibit 29· ·2/2/18 Email Chain from

 16   Exhibit 6· · 1/11/18 Email from Maldonado to                          16   · · · · · · Al-Anpaqi to Clinton· · · · · · · 133

 17   · · · · · · Clinton with attachment· · · · · ·--                      17

 18   Exhibit 7· · 1/17/18 Email from Ochoa to                              18

 19   · · · · · · Clinton with attachment· · · · · ·--                      19

 20   Exhibit 8· · 1/9/18 Email from Schultz to                             20

 21   · · · · · · Frankel, et al.· · · · · · · · · ·--                      21

 22   Exhibit 9· · Meeting with Iraqi Embassy                               22

 23   · · · · · · Regarding Litigation Volunteers· · 93                     23

 24   Exhibit 10· ·Exhibit B· · · · · · · · · · · · ·12                     24

 25                                                                         25


                                                                   Page 6                                                                   Page 8
 ·1   · · · ·E X H I B I T S· ·C O N T I N U E D
                                                                            ·1    · · · · · · · P R O C E E D I N G S
 ·2   J. SCHULTZ EXHIBITS· · · · · · · · · · · PAGE
                                                                            ·2    · · · · · · · · ·MICHAEL BERNACKE,
 ·3   Exhibit 11· ·12/6/16 Letter from Al Safi to
                                                                            ·3    having been duly sworn, testified as follows:
 ·4   · · · · · · DHS Re:· Shao, Nahidh· · · · · ·--
                                                                            ·4    EXAMINATION BY COUNSEL ON BEHALF OF ALL
 ·5   Exhibit 12· ·1/24/17 Brussels Working Group
                                                                            ·5    PETITIONERS AND PLAINTIFFS
 ·6   · · · · · · Teleconference· · · · · · · · · --
                                                                            ·6    BY MS. SCOTT:
 ·7   Exhibit 13· ·6/7/17 Compliments document
                                                                            ·7    · · Q· Good morning, Mr. Bernacke.
 ·8   · · · · · · from Abdulrazzaq Ali to DHS· · · ·--
                                                                            ·8    · · A· Good morning.
 ·9   Exhibit 14· ·1/9/18 Email from Bernacke to
                                                                            ·9    · · Q· I am going to hand you Exhibit 25, which
 10   · · · · · · Jawad, et al.· · · · · · · · · · ·107
                                                                            10    is the declaration that you submitted on
 11   Exhibit 15· ·1/25/18 Email from Bernacke to
                                                                            11    December 22nd, 2017.
 12   · · · · · · Clinton· · · · · · · · · · · · · ·113
                                                                            12    · · · ·(Bernacke Exhibit 25 was marked for
 13   Exhibit 16· ·1/9/17 Handwritten Notes· · · · ·--
                                                                            13    identification and is attached to the transcript.)
 14   Exhibit 17· ·12/5/17 Meeting with Al-Khairalla· --
                                                                            14    · · Q· Do you recognize that document?
 15   Exhibit 18· ·Ministry of Foreign Affairs
                                                                            15    · · A· I do.
 16   · · · · · · document· · · · · · · · · · ·--
                                                                            16    · · Q· Okay.· We're going to talk today about
 17   Exhibit 19· ·6/25/17 Email Chain from
                                                                            17    many different processes within ICE relating to
 18   · · · · · · Tenarodriguez to Weiller, et al.· · --
                                                                            18    obtaining travel documents and other documentation
 19   Exhibit 20· ·6/28/18 Email Chain from
                                                                            19    for Iraqi nationals, and I think it would be
 20   · · · · · · Stafford to Clinton· · · · · · · ·123
                                                                            20    helpful if off that we come to an understanding of
 21   Exhibit 21· ·7/17/17 Email Chain from Schultz
                                                                            21    the various terms that we're going to be using
 22   · · · · · · to Lieberman· · · · · · · · · · --
                                                                            22    today.
 23   Exhibit 22· ·7/20/17 Email Chain from Farmer
                                                                            23    · · A· Uh-huh.
 24   · · · · · · to Schultz· · · · · · · · · · · · --
                                                                            24    · · Q· All right?· If I use the term "GOI," do
 25
                                                                            25    you understand what that means?

MIdeps@uslegalsupport.com                                     U. S. LEGAL SUPPORT                                              Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson                  Bingham Farms/Southfield | Grand Rapids                Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12011           Page 5 of
                                      27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                               Confidential
07/13/2018                                                                                                   Pages 49–52
                                                     Page 49                                                          Page 51
 ·1    procure travel documents.                               ·1   · · Q· And what does it mean?
 ·2    · · Q· So, let me ask you the situation where an        ·2   · · A· It is a program that's managed within
 ·3    individual is out on an order of supervision.· Do       ·3   enforcement removal operations that acquires
 ·4    you understand what that term "order of" --             ·4   immigration fugitives, aliens that have absconded
 ·5    · · A· Yes, I do.                                       ·5   after the issuance of a final order of removal.
 ·6    · · Q· And what does it mean?                           ·6   · · Q· Is it always because somebody has
 ·7    · · A· It's essentially a parole or probation           ·7   absconded?
 ·8    mechanism within the immigration context in which       ·8   · · A· No.· The program has been reframed in
 ·9    we have aliens on supervised release reporting to       ·9   recent years to focus on criminal aliens that are
 10    us on a regularized basis.                              10   at large or other enforcement priorities.
 11    · · Q· And because they're reporting, do you            11   · · Q· Do you know the -- what the phrase
 12    understand you have knowledge of where they're          12   "operation cross-check" means?
 13    residing; correct?                                      13   · · A· I do.
 14    · · A· Generally speaking, yes.                         14   · · Q· And what does it mean?
 15    · · Q· Okay.· And in the situations in which            15   · · A· It is an organized targeted operation that
 16    there are individuals out on orders of                  16   generally focuses on criminal aliens.
 17    supervision, has ICE obtained or started to obtain      17   · · Q· When there is a fugitive operation, is it
 18    travel documents before they've arrested the            18   typical that ICE will try to obtain or start the
 19    individual?                                             19   process to obtain travel documents before the
 20    · · A· Can you restate that question.                   20   individual is arrested?
 21    · · Q· Sure.· Do you know of instances in which         21   · · A· As I mentioned before, many times with our
 22    somebody was out on order of supervision, ICE           22   at-large operations, and that encompasses fugitive
 23    submitted travel -- travel document presentations       23   operations, many times with our at-large
 24    or applications and then arrested the individual?       24   operations, we're operating off of actionable
 25    · · A· Yes.                                             25   intelligence that is time-sensitive, leads that
                                                     Page 50                                                          Page 52
 ·1    · · Q· Is that typical?                                 ·1   are time-sensitive, and we may not always have
 ·2    · · A· Yeah, it is.· Aliens on order of                 ·2   time to obtain a travel document prior to
 ·3    supervisions have final orders of removal or else       ·3   acquisition of that alien.
 ·4    they wouldn't have an order of supervision.             ·4   · · Q· Would future operations on occasion
 ·5    They -- at times, they are released as a result of      ·5   include those individuals that are out on orders
 ·6    our inability to obtain a travel document and we        ·6   of supervision?
 ·7    may receive one at a later date, and then we will       ·7   · · A· It could.· It could.
 ·8    rearrest that alien as they were generally              ·8   · · Q· And in those situations when there's a
 ·9    arrested once before.                                   ·9   future operation for individuals with orders of
 10    · · Q· And when you say that you may receive a          10   supervision, is it possible that ICE would have
 11    travel document at a later date, that's because         11   tried to obtain travel documents before the
 12    ICE has made efforts to obtain that travel              12   arrest?
 13    document; correct?                                      13   · · A· Usually when they -- during the alien's
 14    · · A· Correct.                                         14   initial detainment.
 15    · · Q· So, the concerns that you previously             15   · · Q· You said, "usually"?
 16    testified about not knowing who the individual may      16   · · A· Yeah, generally speaking.
 17    be or not knowing where they're located, all those      17   · · Q· What do you mean by "initial detainment"?
 18    other concerns don't necessarily apply to those         18   · · A· This kind of goes back to Zadvydas and
 19    that are out on orders of supervision.                  19   SLRRFF.· An alien is usually, generally, arrested
 20    · · A· It's a little bit different.· What I was         20   by ERO, HSI, Customs and Border Protection.· They
 21    referring to previously was initial contact with        21   are detained with us.· We may -- we will request a
 22    those individuals.                                      22   travel document in instances where we do need a
 23    · · Q· All right.· So, do you know what the term        23   travel document and -- and in the event that we
 24    "fugitive operation" means?                             24   are unable to obtain a travel document, that alien
 25    · · A· I do.                                            25   may be released on an order of supervision.

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12012           Page 6 of
                                      27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                               Confidential
07/13/2018                                                                                                   Pages 57–60
                                                     Page 57                                                          Page 59
 ·1    · · A· Okay.· We will identify, through our             ·1   authorization on behalf of the U.S. Government for
 ·2    detention inventories, to see how many Iraqi            ·2   the June 2017 flight?
 ·3    nationals are available for a charter flight with       ·3   · · A· I don't.
 ·4    administratively final orders of removal and --         ·4   · · Q· Do you know who from the Iraqi Government
 ·5    and contact our ICE air operations division to see      ·5   gave the verbal agreement?
 ·6    their availability for flights.· We use a contract      ·6   · · A· I don't.
 ·7    service provider, so we have to make sure that          ·7   · · Q· Do you know if the Iraqi Government gave a
 ·8    their scheduling is deconflicted with us, and we        ·8   verbal agreement to that date?
 ·9    will notify them that we have a tranche of aliens       ·9   · · A· I do not.· I don't know the mechanism in
 10    that are amenable to removal and can be flown out.      10   which that was communicated to us.
 11    · · Q· So, then what happens next after you             11   · · Q· All right.· We're slowly getting there.
 12    notify them?                                            12   Let's go to the next page.· So, on paragraph nine,
 13    · · A· Usually, a date is agreed upon by my unit        13   can you read that for me.· I mean as you're
 14    and ICE air operations and we will coordinate           14   reading, I'm going to stop and we're going to talk
 15    logistics, a staging location, how many aliens          15   about certain statements in here.· Okay?
 16    will be on the plane.· What else?· And -- and,          16   · · A· Sure thing.· "Removal by commercial
 17    also, you know, any travel documents that need to       17   flights requires a significantly more onerous
 18    be routed to -- to the staging location prior to        18   process because travel documents must be
 19    the flight occurring.· And that's essentially --        19   individually obtained through direct engagement
 20    those are the iterative planning stages.                20   with the Iraqi Government in Baghdad."
 21    · · Q· At what stage do you inform Iraqi                21   · · Q· Okay.· Let's stop there.· What do you mean
 22    Government that there's going to be a charter           22   by "commercial flights are a more onerous
 23    flight?                                                 23   process"?
 24    · · A· We will usually seek authorization to do         24   · · A· Usually, and at the time of the drafting
 25    one prior to the nascent stages of planning to see      25   of this declaration and -- we will have to obtain
                                                     Page 58                                                          Page 60
 ·1    whether or not they would be amenable to accepting      ·1   travel documents individually from the Government
 ·2    a flight and what their availability is in terms        ·2   of Iraq.· Those aliens are scheduled for an
 ·3    of potential accepting a flight.                        ·3   interview, and they're interviewed by the
 ·4    · · Q· Do you -- does the Iraqi Government give a       ·4   government, and then the -- the authorization, as
 ·5    written confirmation that that date is acceptable       ·5   I understand it, from the Iraqi side, is given in
 ·6    to them?                                                ·6   Baghdad.· The embassy will issue -- the consulate
 ·7    · · A· Not that I have seen.· I think we've only        ·7   will issue the travel document and then we will
 ·8    gotten verbal authorizations.· It may be different      ·8   pay for it, receive it and then schedule a flight
 ·9    for our personnel abroad dealing with the Iraqi         ·9   resulting from that.
 10    Government, but I have not seen any written             10   · · Q· Okay.· Is this process more onerous than a
 11    authorization that I can recall.                        11   process that's used for other countries?
 12    · · Q· Okay.· And who on the U.S. side receives         12   · · A· For commercial flights --
 13    the verbal authorization from the Iraqi                 13   · · Q· Yes.
 14    Government?                                             14   · · A· -- you mean?
 15    · · A· Usually it will be either myself or, most        15   · · · ·It's -- it's equivalent, but the process,
 16    likely, my staff, James Maddox.                         16   in general, is more onerous than a charter flight.
 17    · · Q· And who would Mr. Maddox or yourself             17   · · Q· Okay.· Can you read the next sentence,
 18    receive that verbal agreement or authorization          18   please.
 19    from on the Iraqi side?                                 19   · · A· Sure thing.· "This is a labor intensive,
 20    · · A· Usually from Mr. Al-Anpaqi.                      20   expensive and time-consuming process that requires
 21    · · Q· Was that the same process prior to you           21   engagement of individuals in different agencies
 22    becoming unit chief?                                    22   located in multiple countries."
 23    · · A· I couldn't speak to any particulars with         23   · · Q· And it says, "in several different
 24    the process as to the details.                          24   agencies located in multiple countries"; right?
 25    · · Q· So, do you know who received the                 25   · · A· Uh-huh.

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12013           Page 7 of
                                      27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                               Confidential
07/13/2018                                                                                                   Pages 61–64
                                                     Page 61                                                          Page 63
 ·1    · · Q· Okay.· What multiple countries are you --        ·1   · · Q· Has it always been the process to submit
 ·2    well, what do you mean by "several different            ·2   the travel documents to the Iraqi Embassy in D.C.?
 ·3    agencies located in multiple countries"?                ·3   · · A· Since I encumbered this role, yes.
 ·4    · · A· What I'm referring to is in any -- any           ·4   · · Q· And that's currently the same process now?
 ·5    government agency that is utilized and contacted        ·5   · · A· Yes.
 ·6    by the Government of Iraq, also ICE and Department      ·6   · · Q· Okay.· Go ahead.
 ·7    of State.                                               ·7   · · A· So, those travel documents requests are
 ·8    · · · ·MS. SCOTT:· Can you read that back to me.        ·8   submitted.· We will coordinate interviews with the
 ·9    · · · ·(The reporter read the record as                 ·9   embassy, with the counselor staff and -- and agree
 10    requested.)                                             10   upon a date and location which these interviews
 11    · · Q· Okay.· Do you know which agencies in Iraq        11   will occur.
 12    would be involved?                                      12   · · · ·The aliens are then -- we will contact the
 13    · · A· Generally, their Ministry of Foreign             13   field offices once we identify a location to house
 14    Affairs, their Ministry of Immigration and also         14   the aliens for those interviews.· We will contact
 15    the embassy.· I don't know the specific names for       15   the field offices to transfer the aliens to that
 16    their Ministry of Foreign Affairs or Ministry of        16   detention location, and I will send out Mr. Maddox
 17    Immigration, I'm just referring to the entities         17   to accompany Mr. Al-Anpaqi to conduct those
 18    that have administrative controls over those            18   interviews.
 19    processes.                                              19   · · Q· Okay.· And then what's the next stage of
 20    · · Q· All right.· So, you called the obtaining         20   that process?
 21    of travel documents a labor-intensive process and       21   · · A· Mr. Maddox will escort -- he is the ERO
 22    time-consuming process.                                 22   representative, of course, that Mr. Al-Anpaqi is
 23    · · A· It is.· It is.                                   23   familiar with, so, we -- I will send a familiar
 24    · · Q· So, we are now going to walk through that        24   face to escort Mr. Al-Anpaqi to the detention
 25    process.· And so, can you -- and we're going to         25   location that we will conduct the interviews at
                                                     Page 62                                                          Page 64
 ·1    want the nitty-gritty.· Start from day one when         ·1   and -- and Mr. Al-Anpaqi will interview the
 ·2    you identify that Iraqi national with the travel        ·2   detainees to ascertain -- I have to assume
 ·3    document to when you get a decision from Iraq and       ·3   ascertaining identity and citizenship from those
 ·4    whether or not the travel document will be issued.      ·4   aliens.
 ·5    · · A· Okay.· As presently executed, what we do         ·5   · · Q· Okay.· And what happens after the
 ·6    is identify the detention inventory of Iraqi            ·6   interview?
 ·7    nationals that are currently detained by ICE, and       ·7   · · A· He will -- as I understand it, he takes
 ·8    we will either reach out to the field offices or        ·8   the results of those interviews, submits them to
 ·9    they will reach out to us with a travel document        ·9   Iraq, as he's described in the past, and --
 10    requests.· Again, travel documents processes are        10   · · Q· Okay.· So, let me stop you there.
 11    centralized at headquarters.                            11   · · A· Sure.
 12    · · · ·The travel document requests are manually        12   · · Q· What do you mean by "as he's described in
 13    reviewed by Mr. Maddox to ensure data quality,          13   the past"?
 14    that they are complete, and submitted over to the       14   · · A· During meetings.· During meetings that
 15    Government of Iraq.· We will -- to the embassy.         15   I've had with him in which he's gone over his end
 16    · · Q· Can I stop you right there.                      16   of the process, Mr. Al-Anpaqi's end of the
 17    · · A· Sure thing.                                      17   process.
 18    · · Q· And just for clarifications.· Is there --        18   · · Q· So, what did he say -- who -- what was his
 19    when you say it's submitted to the Government of        19   description of the process?
 20    Iraq and then you said to the embassy --                20   · · A· He will identify the aliens, ascertain
 21    · · A· Uh-huh.                                          21   their citizenship, and he will report back on the
 22    · · Q· -- which embassy are you talking about?          22   results to --
 23    · · A· The embassy here in Washington, D.C.             23   · · Q· We're talking past each other.· It's my
 24    · · Q· Okay.· Iraqi Embassy?                            24   bad question.· Sorry.
 25    · · A· The Iraqi Embassy in Washington, D.C.            25   · · A· Okay.· Okay.

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12014           Page 8 of
                                      27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                               Confidential
07/13/2018                                                                                                   Pages 65–68
                                                     Page 65                                                          Page 67
 ·1    · · Q· So, who does he say he submits the               ·1   the May 2018 interview --
 ·2    applications --                                         ·2   · · A· Okay.
 ·3    · · A· He just says he sends them back to               ·3   · · Q· -- and those individuals as our example.
 ·4    Baghdad.                                                ·4   Okay?· And I also think that we might have a
 ·5    · · Q· So, he doesn't identify                          ·5   language difference about what we call the process
 ·6    specific individual --                                  ·6   for obtaining travel documents.· I've been using
 ·7    · · A· Or entity, no.                                   ·7   "travel document presentation."· Do you know what
 ·8    · · Q· Okay.· Go ahead.                                 ·8   that means?
 ·9    · · A· So, he will submit those -- those results        ·9   · · A· Yes, I do.
 10    of his interviews back to Baghdad, and they will,       10   · · Q· And what is that?
 11    as I understand it, give authorization to issue         11   · · A· It's a packet of what I'm -- what I
 12    the travel documents.                                   12   believe I'm referring to as a travel document
 13    · · Q· When are the travel documents submitted to       13   request, it's a packet of documents that includes
 14    Iraq?                                                   14   identity documents, immigration documents and
 15    · · A· What do you mean?                                15   potentially passport applications, anything that
 16    · · Q· So, here's the -- so, let me -- so, I            16   an embassy would presumably need to issue a travel
 17    think we talked about the interview process. I          17   document.
 18    want to go before the interview process.· So,           18   · · Q· And what's an identity document?
 19    you've identified the Iraqi national.                   19   · · A· National ID card, birth certificate,
 20    · · A· Uh-huh.· Uh-huh.                                 20   et cetera.
 21    · · Q· How do you notify -- so, when -- okay.           21   · · Q· Okay.· And then you've used the term
 22    When do you pull together travel document               22   "travel document acquisition process."· What is
 23    presentation?                                           23   that?
 24    · · A· The travel document presentation, by ICE         24   · · A· The motions that we undertake to submit a
 25    guidance, is required to be submitted to us within      25   travel document request or a travel document
                                                     Page 66                                                          Page 68
 ·1    seven days of receipt of the alien in ICE               ·1   presentation to an embassy, any liaison efforts
 ·2    detention.                                              ·2   that result from that, and interview efforts on
 ·3    · · Q· And who provides that presentation?              ·3   the part of the embassy or consulate to -- to
 ·4    · · A· Usually deportation officers in the field        ·4   identify that national and then issue a travel
 ·5    will submit that to my unit.                            ·5   document.
 ·6    · · Q· And, then, when is a travel document             ·6   · · Q· Okay.· So, my questions before, when I
 ·7    presentation submitted to Iraq?                         ·7   used "travel document presentation," "travel
 ·8    · · A· Immediately thereafter.· It's supposed to        ·8   document request," actually meant travel document
 ·9    be submitted as soon as possible.                       ·9   acquisition process.
 10    · · Q· And what is the source of materials that         10   · · A· Okay.· Okay.
 11    are used for the travel document presentation?          11   · · Q· So, that's, I think, where some of our
 12    · · A· Usually documents from the alien's               12   disconnect was going.
 13    administrative file.                                    13   · · A· Okay.
 14    · · · ·MS. SCOTT:· All right.· Let's take a             14   · · Q· So, let's start with the travel document
 15    break.                                                  15   acquisition process for those individuals that
 16    · · · ·THE WITNESS:· Okay.                              16   were interviewed in May 2018.
 17    · · · ·(A recess was taken.)                            17   · · A· Okay.· So, those -- those aliens had a
 18    BY MS. SCOTT:                                           18   number of travel document requests, the travel
 19    · · Q· So, Mr. Bernacke, we've been talking about       19   document presentation packets, that were submitted
 20    the process for obtaining travel documents, the         20   to the embassy, the Government of Iraq's Embassy
 21    interview process, and then the process to              21   in Washington, D.C. throughout the month of --
 22    actually effectuate removal to Iraq.· And I think       22   months of March and April, and I believe a number
 23    it might be beneficial if we focus on a specific        23   of cases went to them during May of 2018, that had
 24    instance that happened to try and walk through          24   accumulated for a period of time, you know, during
 25    what happened there, and I want to refer -- use         25   those months.· It was a numbering near 50 or so

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12015           Page 9 of
                                      27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                               Confidential
07/13/2018                                                                                                   Pages 69–72
                                                     Page 69                                                          Page 71
 ·1    cases that had been presented to the embassy that       ·1   within a week or two after the -- the conclusion
 ·2    they had not -- that they had not interviewed yet.      ·2   of those interviews.· Three aliens were -- their
 ·3    · · · ·Myself, Mr. Schultz and, I believe,              ·3   citizenship status as Iraqi nationals was in
 ·4    Mr. Maddox had an interview with the deputy chief       ·4   question, and six aliens had refused to sign the
 ·5    of mission and also counselor staff to prompt them      ·5   GOI form.
 ·6    to interview those cases immediately thereafter         ·6   · · Q· Who from the GOI conducted the interviews
 ·7    the following --                                        ·7   in May 2018?
 ·8    · · Q· I'm sorry.· So, again, I'm going to stop         ·8   · · A· Yarub Al-Anpaqi.
 ·9    you so we can --                                        ·9   · · Q· Was there anybody else?
 10    · · A· Sure.                                            10   · · A· Not to my awareness.· I don't believe
 11    · · Q· When was the meeting with the counselor          11   there was.
 12    staff?                                                  12   · · Q· And you would know if somebody else was
 13    · · A· I believe it was end of April, maybe May.        13   partaking in the interviews because you would have
 14    · · Q· Okay.                                            14   had to obtain their security clearance to get into
 15    · · A· Yeah.                                            15   the facility?
 16    · · Q· All right.· Please proceed.                      16   · · A· Correct.· Yeah.· It was just -- it was
 17    · · A· Sure.· We had that -- we had that meeting        17   just Mr. Al-Anpaqi.· Again, I was not personally
 18    and, shortly thereafter, within a week or two           18   present for those interviews, it was Mr. Maddox,
 19    weeks, the embassy agreed to conduct -- to conduct      19   but he did not report to me anybody else who
 20    interviews for all the cases that we had presented      20   staffed those interviews.
 21    during the months of March, April and May.              21   · · Q· Do you know if at any time during those
 22    · · · ·We coordinated with the Atlanta field            22   interviews any other individuals were in the room
 23    office to use some of their detention space to          23   besides Mr. Al-Anpaqi and the Iraqi national?
 24    hold the aliens for a limited amount of time to         24   · · A· Not that -- not that I'm aware of.· Not
 25    conduct the interviews.                                 25   that I'm aware of.· I -- perhaps some contractors,
                                                     Page 70                                                          Page 72
 ·1    · · · ·I had Mr. Maddox fly out to -- to the            ·1   contract detention staff that needed to be there
 ·2    region and meet up with Mr. Al-Anpaqi to visit the      ·2   by virtue of their safety and security, but to my
 ·3    Stewart detention center where the aliens were          ·3   knowledge, it was only Mr. Al-Anpaqi and the
 ·4    detained to interview those aliens.                     ·4   detainee.
 ·5    · · Q· Okay.· And then what was the next step in        ·5   · · Q· Do you know if ICE submitted 280 TD
 ·6    the process?                                            ·6   presentations back in May through June 2017?
 ·7    · · A· The aliens were interviewed and -- the           ·7   · · A· I'm not aware of that.
 ·8    aliens were interviewed and, you know,                  ·8   · · Q· So, you don't know for the individuals
 ·9    Mr. Al-Anpaqi reported the results back to              ·9   that were interviewed in May 2018 if travel
 10    Baghdad.                                                10   document presentations were previously submitted
 11    · · Q· And then what happened after those results       11   for these individuals?
 12    were reported to Baghdad?                               12   · · A· I -- I'm not aware of that.
 13    · · A· So, 42 cases were ultimately transferred         13   · · Q· Would their files reflect if travel
 14    over to Stewart out of the 50 or so cases that had      14   document presentations were submitted back in May
 15    been presented to them.· And during the time that       15   or June 2017?
 16    they had -- that they had been waiting -- awaiting      16   · · A· Potentially, however, I did not personally
 17    interview with the embassy, a number of cases had       17   review every alien's file.
 18    submitted motions to reopen, I believe, untimely        18   · · Q· When you were getting up to speed after
 19    appeals, and had actually been put back into            19   becoming unit chief, did Mr. Schultz or
 20    removal proceedings as a result of those actions.       20   Mr. Clinton inform you that 280 travel
 21    So, they were no longer on the table.· So, only         21   presentations had been made for Iraqi nationals in
 22    42 cases were ultimately transferred over to            22   May and June 2017?
 23    Stewart.                                                23   · · A· Not that I recall.· I just remember
 24    · · · ·And all aliens were interviewed.· As I           24   conversations about the manifests.
 25    recall it, 33 cases had travel documents issued         25   · · Q· What types of travel documents were issued

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12016           Page 10
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                               Confidential
07/13/2018                                                                                                   Pages 73–76
                                                     Page 73                                                          Page 75
 ·1    for the individuals that were interviewed in            ·1   · · A· Yeah.
 ·2    May 2018?                                               ·2   · · Q· What are the individuals' names?
 ·3    · · A· To my awareness, they were                       ·3   · · A· I don't recall offhand.· The one alien
 ·4    laissez-passers.· They were onetime use travel          ·4   that I do remember his name is the one with the
 ·5    documents.                                              ·5   alias and he is using the name of George Arthur.
 ·6    · · Q· And, typically, for the Iraqi Government,        ·6   · · Q· Is that the individual that was arrested
 ·7    how long does that -- what's the expiration date        ·7   on the beach?
 ·8    for those types of documents?                           ·8   · · A· Yes.
 ·9    · · A· I believe it's six months.                       ·9   · · Q· If the -- for these individuals, if, after
 10    · · Q· Has there been instances in which the            10   ICE submits travel document presentations to these
 11    document's expiration date exceeded six months?         11   other countries and those countries come back
 12    · · A· Not that I'm aware of but, then again, I         12   indicating that they're not their citizens, what
 13    have not reviewed every travel document personally      13   happens next?
 14    that has been issued.                                   14   · · A· Usually we will re-present the case to the
 15    · · Q· Okay.· You indicated that there were three       15   Iraqis or whichever government we are dealing
 16    individuals in which there was a determination          16   with, if we are speaking generally, and ask them
 17    that they may not be Iraqi citizens; is that            17   to take a second look at the case.· We will
 18    correct?                                                18   usually garner the support of Department of State,
 19    · · A· Correct.                                         19   their assets abroad, to present the case to
 20    · · Q· What's the next step for those three             20   Baghdad or any other government that we have some
 21    Iraqis?                                                 21   sort of indicia of potential citizenship of and
 22    · · A· We --                                            22   seek travel documents through those means, as
 23    · · Q· Sorry.· Let me rephrase that.· What's the        23   well.
 24    next step for those three individuals?                  24   · · · ·Essentially, we take a second bite at the
 25    · · A· Well, the Iraqi Government, you know,            25   apple with any country that we think the alien may
                                                     Page 74                                                          Page 76
 ·1    Mr. Al-Anpaqi indicated that he believed that one       ·1   have some indicia of citizenship or connection to.
 ·2    of the aliens was Syrian, one of the aliens was         ·2   We'll also seek third county removal options, as
 ·3    Palestinian, and the other was Kuwaiti, so, we are      ·3   well.
 ·4    seeking travel document requests from those             ·4   · · Q· If both of those efforts are unsuccessful,
 ·5    respective governments.                                 ·5   what happens next?
 ·6    · · · ·For one alien, and I can't recall if it          ·6   · · A· We'll take a look at the circumstances of
 ·7    was the alien who was noted to potentially be           ·7   each case, the facts of each case, to include, you
 ·8    Palestinian or Syrian, we do believe that person        ·8   know, criminal history, immigration history,
 ·9    to actually be an Iraqi national; however, during       ·9   travel document acquisition efforts, and make a
 10    his arrest by the border patrol, I understand that      10   custody determination based off of that.
 11    to have occurred on a beach and he had zero             11   · · Q· Is that a SLRRFF analysis?
 12    iden -- identification documents, any documents to      12   · · A· Correct.
 13    his name, and is using an alias while in                13   · · Q· All right.· Let's go back to the six
 14    detention.                                              14   that refused to sign the GOI form.· And you're
 15    · · · ·And we are currently using our abroad            15   referring to the form that's at Exhibit 10;
 16    personnel in Europe to investigate various              16   correct?
 17    locations that he resided in in Europe to see           17   · · A· Correct.
 18    whether or not he had documents that were               18   · · Q· All right.· What's the next steps in the
 19    submitted to those governments during his presence      19   efforts to remove those individuals?
 20    there.· So, we are acquiring travel documents           20   · · A· The -- we ask the Iraqi Embassy what our
 21    through other means.                                    21   options were in terms of acquiring a travel
 22    · · Q· So, did you just discuss four individuals        22   document without the GOI form being filled out and
 23    there?                                                  23   submitted by the detainee.· They indicated that we
 24    · · A· It was three individuals.                        24   could write them a letter indicating limited
 25    · · Q· Three.                                           25   biographical information associated with the

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12017           Page 11
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                               Confidential
07/13/2018                                                                                                   Pages 77–80
                                                     Page 77                                                          Page 79
 ·1    alien, to include their alien registration number,      ·1   with -- with those three in the room.
 ·2    I also believe date of birth, the issuance of           ·2   · · Q· What was the date of that meeting?
 ·3    their -- their final order of removal, any              ·3   · · A· I -- I believe it was -- it was sometime
 ·4    criminal history that they may have in the United       ·4   at the end of June or perhaps July 1st.· I can't
 ·5    States, and also indicate that their final              ·5   remember offhand.
 ·6    order -- in the body of the letter, that their          ·6   · · Q· And what took place during that meeting?
 ·7    final order is, in fact, administratively final         ·7   · · A· We -- we discussed the body of -- I
 ·8    and that it nullifies any potential legal status        ·8   believe it was Exhibit 3 at the time or another
 ·9    that they may have had in the United States prior       ·9   iteration of that letter.· We discussed the
 10    to the issuance of that final order, and -- and         10   contents of that letter, what they were expecting
 11    they would submit that to Baghdad and that would        11   in the letter in terms of additional information
 12    circumvent the need for a GOI form being                12   related to the alien's immigration history in the
 13    completed.                                              13   United States.· That way we can provide them a --
 14    · · Q· So, the letter that you're discussing, is        14   what they felt would be a sound letter to
 15    that at Exhibit 3?                                      15   circumvent the need for the GOI form.
 16    · · A· That was the original iteration, the             16   · · Q· And what else happened at that meeting?
 17    document in Exhibit 3 that you're referring to,         17   · · A· They reviewed the letter.· They elaborated
 18    that was the original iteration of the letter,          18   upon what they needed from us, and we made
 19    however, they reviewed it and they wanted -- the        19   modifications accordingly based off of that, the
 20    Iraqi Embassy reviewed that letter.· They wanted        20   meeting that we had with them.
 21    additional information relating to the facts that       21   · · Q· Anything else happen at the meeting?
 22    I had just previously elaborated upon and that the      22   · · A· Not that I can recall.
 23    administratively final order of removal nullified       23   · · Q· Did -- was there a discussion about the
 24    any legal status to the aliens, you know,               24   GOI form?
 25    previously held legal status in the United States,      25   · · A· We did indicate to them that the GOI form,
                                                     Page 78                                                          Page 80
 ·1    and -- and elaborate that in the body of the            ·1   you know, as we had previously indicated to them,
 ·2    letter and submit it to their office.                   ·2   was not something that ICE felt was necessary
 ·3    · · Q· Okay.· And when was that submitted to the        ·3   to -- to issue a travel document for each case and
 ·4    office?                                                 ·4   that we did not want to use it going forward, in
 ·5    · · A· It was submitted at the beginning of this        ·5   which the Iraqis said that, you know, given the
 ·6    month, I believe, on June -- or I'm sorry,              ·6   contents of the modified and edited letter based
 ·7    July 2nd.                                               ·7   off of our discussion would circumvent the need
 ·8    · · Q· And when did Iraq indicate to you that the       ·8   for the GOI form going forward.
 ·9    June 15th, 2018 letter was not sufficient, the          ·9   · · Q· For those six individuals or for
 10    letter in Exhibit 3?                                    10   everybody?
 11    · · A· Yeah, it -- yeah, let me just try to             11   · · A· Everybody.
 12    refresh my memory.· Sorry.· I'm just sorting out        12   · · Q· Did the Iraqi officials indicate that they
 13    dates in my mind.· I believe it was -- I don't          13   would no longer ask Iraqi nationals if they
 14    remember the date offhand.· I believe it was at         14   desired to go back to Iraq?
 15    the end of June -- either end of June or maybe the      15   · · A· We did not -- we did not explicitly ask
 16    first of July.                                          16   them that question.· My perception of the meeting
 17    · · Q· And who indicated that to you?                   17   is that the inference was there based off their
 18    · · A· That was the ambassador of Iraq to the           18   discontinuance of the use of the GOI form.
 19    United States, the deputy chief of mission, and         19   · · Q· But you did not ask that question;
 20    also Mr. Al-Anpaqi who was present during that          20   correct?
 21    meeting.                                                21   · · A· No.
 22    · · Q· So, did they communicate directly to you         22   · · Q· And they did not give you a statement to
 23    or was it through others in the U.S. Government?        23   that effect; correct?
 24    · · A· No, it was during a meeting that I               24   · · A· We did not explore that with them.
 25    personally had with Mr. Schultz and Mr. Maddox          25   · · Q· They did not give you a statement to that

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12018           Page 12
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                               Confidential
07/13/2018                                                                                                   Pages 81–84
                                                     Page 81                                                          Page 83
 ·1    effect; correct?                                        ·1   get travel documents in the next, say -- let me
 ·2    · · A· Correct.                                         ·2   rephrase that.
 ·3    · · Q· When are you expecting a response from the       ·3   · · · ·If you don't get the travel documents
 ·4    Iraqi Government relating to these six                  ·4   tomorrow, at what point are you going to conduct
 ·5    individuals?                                            ·5   the SLRRFF analysis of these individuals?
 ·6    · · A· Today.                                           ·6   · · A· At the next point in which it is -- it is
 ·7    · · Q· Has it come in yet?                              ·7   required by regulation to conduct those --
 ·8    · · A· Well, let me back -- back up on that.· We        ·8   those -- those -- that SLRRFF analysis.· That is
 ·9    have already received a positive response relating      ·9   generally at the 90-day mark after the previous
 10    to the travel document issuance for these cases.        10   analysis was conducted.
 11    · · Q· What was that response?                          11   · · Q· Have you done a SLRRFF analysis for these
 12    · · A· That they would issue travel documents           12   six individuals already?
 13    based off of the fact that we've provided a             13   · · A· I -- if they are detained after 180 days
 14    letter.· We're supposed to pick up those travel         14   in detention, then I most likely have.· I just
 15    documents today.                                        15   don't recall it -- their names offhand.· I sign a
 16    · · Q· What do you mean by "pick up today"?             16   lot of SLRRFF analysis, not just for Iraq but for
 17    · · A· Physically receive those travel documents        17   a number of other countries.
 18    in hand by ICE personnel.                               18   · · Q· I think you mentioned earlier that as part
 19    · · Q· Okay.· And who indicated to you that the         19   of your SLRRFF analysis, you will take a look at
 20    travel documents would be issued?                       20   the criminal history; is that correct?
 21    · · A· Mr. Al-Anpaqi and also, I believe, the           21   · · A· Correct.
 22    deputy -- the deputy chief of mission had a             22   · · Q· Why would you look at the criminal
 23    conversation with Mr. Schultz that Mr. Schultz          23   history?
 24    communicated to me indicating that those cases          24   · · A· Under 8 CFR 241.14D, we can categorize
 25    would -- those cases would be issued travel             25   aliens as especially dangerous.· It's an avenue
                                                     Page 82                                                          Page 84
 ·1    documents.                                              ·1   that we -- and it's for an indefinite detention
 ·2    · · Q· Okay.· And what specifically did                 ·2   based off of criminal history, terrorist ties,
 ·3    Mr. Al-Anpaqi say to you?                               ·3   essentially anything that would make an alien a --
 ·4    · · A· That the travel documents would be ready         ·4   a unique danger to the public.· It's an authority
 ·5    this Friday.                                            ·5   that ICE is -- uses very sparingly, but it is
 ·6    · · Q· And, so, what happens if the travel              ·6   something that we have to factor into our SLRRFF
 ·7    documents are not ready today?                          ·7   analysis.
 ·8    · · A· We will revisit that topic with them             ·8   · · Q· For the Iraqi nationals that are currently
 ·9    continuously until they are.                            ·9   in detention and they've exceeded 180 days, you
 10    · · Q· And at what point will you stop revisiting       10   believe you've done a SLRRFF analysis; is that
 11    that issue if you can't get them to issue the           11   correct?
 12    travel documents?                                       12   · · A· I do believe so.
 13    · · A· I don't want to say that there's any             13   · · Q· For those individuals, do you remember if
 14    hardline date or hardline number of contacts that       14   you evaluated their criminal history and
 15    we will have with them.· We will -- we will             15   determined that they should not be released based
 16    revisit that topic with them continuously, and if       16   upon the criminal history?
 17    we have to explore other means in which to obtain       17   · · A· For those aliens, I would have done a
 18    those travel documents, we will pursue that.            18   SLRRFF analysis based on the viability of
 19    · · Q· And what other means are you referencing?        19   obtaining a travel document.
 20    · · A· Any -- well, we'll confer with Department        20   · · Q· But not looking at the criminal history?
 21    of State but that could be any -- any sort of           21   · · A· I would have looked at the criminal
 22    punitive actions taken against them that                22   history, as well.· I would have looked at the
 23    Department of State would recommend to us.              23   totality of the case.· However, given that I
 24    · · Q· At what point would you conduct the SLRRFF       24   cannot recall any sort of unique instance that
 25    analysis for these six individuals if you cannot        25   sort of, you know, reared its head at me related

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12019           Page 13
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                               Confidential
07/13/2018                                                                                                   Pages 85–88
                                                     Page 85                                                          Page 87
 ·1    to their criminal history or, you know, past            ·1   · · Q· And what was their response to you?
 ·2    history that would make the alien a unique danger       ·2   · · A· That they felt that it was just something
 ·3    to the public, I have to presume that my analysis       ·3   that was voluntarily signed by them, that, you
 ·4    was based predominantly off of their -- the             ·4   know, it is something that they could -- that they
 ·5    viability of obtaining a travel document.               ·5   could -- that the aliens could sign on their own
 ·6    · · Q· On what date did Mr. Al --                       ·6   volition, they weren't forcing them to sign it,
 ·7    · · A· Al-Anpaqi?                                       ·7   et cetera.
 ·8    · · Q· Thank you.· On what date did Mr. Al-Anpaqi       ·8   · · Q· And what did they indicate was the purpose
 ·9    indicate to you that travel documents for the six       ·9   for offering the form to the Iraqi nationals to
 10    individuals would be issued?                            10   sign?
 11    · · A· I believe it was Monday or Tuesday of this       11   · · A· They didn't -- and, again, this was a
 12    week.· I'd have to check my email.· I'm not             12   meeting that we had in January, but I don't recall
 13    entirely sure.                                          13   them expressly indicating any -- any reason, any
 14    · · Q· So, when you were at the meeting in the          14   hardline reason, why they wanted it.· It was just
 15    end of July -- end of June/early July, in which         15   something that was communicated to us as part of
 16    you were talking with the Iraqi Government about        16   their travel document issuance process.
 17    the GOI form --                                         17   · · Q· Did they indicate to you that they -- they
 18    · · A· Uh-huh.                                          18   required that document in order to be able to
 19    · · Q· -- and they indicated that they were not         19   issue travel documents to an Iraqi national?
 20    going to use the GOI form going forward --              20   · · A· That's how they originally characterized
 21    correct?                                                21   it to us.
 22    · · A· Uh-huh.                                          22   · · Q· When did they originally characterize it
 23    · · Q· -- did you believe them?                         23   to you as that?
 24    · · A· Yes.                                             24   · · A· As I recall, it was in back in January
 25    · · Q· Have they indicated to you before that           25   of 2018.
                                                     Page 86                                                          Page 88
 ·1    they would -- they wouldn't use the GOI form?           ·1   · · Q· Okay.· And since then, they've changed
 ·2    · · A· They have -- they have not expressly             ·2   that characterization?
 ·3    indicated that they would not use the GOI form.         ·3   · · A· They have.· They -- they've told us that
 ·4    They've always characterized it as a form that the      ·4   they no longer need the form to be filled out as a
 ·5    alien could voluntarily sign.                           ·5   result of the -- the enhanced level of information
 ·6    · · Q· Have you asked them in the past not to use       ·6   that we're giving them related to the -- the
 ·7    the GOI form?                                           ·7   alien's background via the letters that you have.
 ·8    · · A· We've expressed a -- a lack of desire for        ·8   · · Q· Okay.· So, I don't understand what you
 ·9    them to not use that form.                              ·9   just said.
 10    · · Q· And did they -- so, when you say you             10   · · A· Uh-huh.
 11    expressed a lack of desire, was it also a request       11   · · Q· Okay?· Because we were just talking about
 12    not to use it?                                          12   requiring a form to issue travel documents.
 13    · · A· We told them that it was a violation of          13   · · A· Uh-huh.
 14    the International Civil Aviation Organization's         14   · · Q· And I think that you were responding to
 15    Annex 9 protocols on travel document issuance,          15   something different than --
 16    that an alien doesn't expressly have to submit          16   · · A· Okay.
 17    themselves to deportation voluntarily; they could       17   · · Q· -- the obtaining of travel documents.
 18    be deported by a foreign government, you know,          18   · · A· Uh-huh.
 19    even if it was against their will, and we               19   · · Q· So -- and it may just be I don't
 20    expressed that sentiment to them.                       20   understand the language.
 21    · · Q· So, you wouldn't identify that as a              21   · · A· Okay.
 22    request not to use the form?                            22   · · Q· Okay?· So, has the Iraqi Government said
 23    · · A· I would -- I would identify it as a -- as        23   to you that if that form is not signed out, we
 24    a level of consternation associated with the use        24   will still issue travel documents?
 25    of that form.                                           25   · · A· Yes, they have.

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12020           Page 14
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                               Confidential
07/13/2018                                                                                                   Pages 89–92
                                                     Page 89                                                          Page 91
 ·1    · · Q· When did they say that to you?                   ·1   · · A· Yeah, yeah, yeah, definitely.
 ·2    · · A· The end of June/beginning of July.               ·2   · · Q· Okay.· Is it possible that you testified
 ·3    · · Q· And who said that to you?                        ·3   earlier that there was a meeting or a
 ·4    · · A· The ambassador, the deputy chief of              ·4   communication made 2018 where they indicated there
 ·5    mission, and also Mr. Al-Anpaqi, the counselor          ·5   were issued travel documents?
 ·6    officer.                                                ·6   · · · ·MR. SILVIS:· Object to the form.
 ·7    · · Q· Did they say to you, "If an Iraqi national       ·7   · · Q· That's fine.· You can go ahead and answer.
 ·8    says they do not want to go back to Iraq, we will       ·8   · · A· Yeah.
 ·9    still issue travel documents"?                          ·9   · · · ·MR. SILVIS:· Yeah, you can go ahead.
 10    · · A· Yes.                                             10   · · Q· He's just telling me my question is bad,
 11    · · Q· And who said that to you?                        11   but I don't know how else to ask it.
 12    · · A· That was the ambassador, the deputy chief        12   · · · ·MR. SILVIS:· I guess the concern I had is
 13    of mission, Mr. Al-Anpaqi.                              13   you said, "Is it possible that you testified
 14    · · Q· And what exactly did they say?                   14   earlier."
 15    · · A· I don't remember exactly what they said          15   BY MS. SCOTT:
 16    verbatim; however, I do recall them saying that it      16   · · Q· All right.· So, that's fine.· Go ahead.
 17    would no longer be necessary as a result of the         17   You can answer.
 18    letters that we would be providing them.                18   · · A· Okay.· So, I believe what I was referring
 19    · · Q· What would no longer be necessary?               19   to in that instance is that we had discussions
 20    · · A· The GOI form.                                    20   with a -- the Iraqis in either the end of April or
 21    · · Q· So, they didn't actually say to you that         21   in May of 2018.· I do recall having some sort of
 22    if an individual expresses they don't want to go        22   meeting around that time frame -- I don't recall
 23    back to Iraq, they will still issue travel              23   whether or not it was in April or May of 2018 --
 24    documents?                                              24   where we had indicated that there was a large
 25    · · A· Again, that was something that we                25   volume of cases that had accumulated with the
                                                     Page 90                                                          Page 92
 ·1    didn't -- we didn't explicitly ask them.· The           ·1   Iraqi Embassies -- with the Iraqi Embassy and that
 ·2    conversation centered around the GOI form.              ·2   they needed to interview them as promptly as they
 ·3    · · Q· Did you say that there was a meeting in          ·3   could.
 ·4    May 2018 with the Iraqi Government?                     ·4   · · Q· Okay.· Thank you.
 ·5    · · A· Potentially.· That was a month that I            ·5   · · A· Uh-huh.
 ·6    couldn't remember if we did have one.                   ·6   · · Q· So, for clarification, so that I need to
 ·7    · · Q· Okay.· Was there a meeting prior to --           ·7   get this into the record, you believe that there
 ·8    · · · ·MS. SCHLANGER:· It doesn't matter.               ·8   was a meeting with the Iraqi Government in April
 ·9    BY MS. SCOTT:                                           ·9   or May to talk about 50 individuals who had
 10    · · Q· Okay.· So, here's where I'm a little             10   outstanding travel document presentations --
 11    confused.                                               11   · · A· Correct.
 12    · · A· Okay.                                            12   · · Q· -- correct?
 13    · · Q· I'm trying to go back to when we first           13   · · A· There was a meeting.· I know that for a
 14    were talking about the May 2018 and the process         14   fact.· You know, it's not something that I
 15    for travel document acquisition and review, and I       15   believe.· We did have a meeting with them.· I just
 16    thought you might have mentioned that there was a       16   don't know whether or not it was in April or May
 17    meeting prior to the -- that process starting.          17   offhand.
 18    Were you referring to the January 2018 meeting?         18   · · Q· And who attended that meeting?
 19    · · A· Correct.                                         19   · · A· It was myself, Mr. Maddox and Mr. Schultz.
 20    · · Q· Okay.                                            20   · · Q· And who attended on behalf of the Iraqi
 21    · · A· Yeah.                                            21   Government?
 22    · · Q· All right.· Okay.· I'm not trying to trick       22   · · A· I believe it was the deputy chief of
 23    you.                                                    23   mission and also Mr. Al-Anpaqi.
 24    · · A· Uh-huh.                                          24   · · Q· Do you remember -- do you know the name of
 25    · · Q· I just want to be thorough.                      25   the deputy chief?

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12021           Page 15
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                               Confidential
07/13/2018                                                                                                   Pages 93–96
                                                     Page 93                                                          Page 95
 ·1    · · A· I do.· I did get that during our break.          ·1   · · A· Based off the fact that we had already had
 ·2    Let me pull that up right now.· So, his name is         ·2   a number of -- of Iraqi nationals who requested
 ·3    Al-Quraishi Mohamad Jawad.· And I can help you out      ·3   prompt removal from the United States and we were
 ·4    with spelling after -- during our break --or can I      ·4   making -- taking steps to get those interviews
 ·5    help you out with spelling right now?· His first        ·5   established and, you know, travel documents be
 ·6    name is A-l-q-u-r-a-i-s-h-y.· His middle name is        ·6   issued as a result.
 ·7    Mohamad, M-o-h-a-m-a-d.· And his last name is           ·7   · · Q· At the time that you wrote this, had any
 ·8    Jawad.· That is J-a-w-a-d.                              ·8   travel documents for those prompt removals been
 ·9    · · Q· Thank you.· Okay.· Is it possible that           ·9   issued?
 10    Mohamad might be his first name?                        10   · · A· No.· We were barely in the phase of
 11    · · A· Potentially.· I don't know.· I'll have to        11   organizing and coordinating those interviews to
 12    take a look at his business card when I get back.       12   occur.
 13    That's what Mr. Schultz emailed me.                     13   · · Q· At the time of this declaration, had any
 14    · · Q· Okay.· So, let me show you this document.        14   prompt removals been returned to Iraq?
 15    So, I'm going to point you to Exhibit 9.· And it's      15   · · A· No.· Again, the -- the tranche of aliens
 16    marked as 270499.                                       16   available characterized as a prompt removal was
 17    · · · ·(J. Schultz Exhibit 9, previously marked,        17   rather limited, and we were taking steps to get
 18    is attached to the transcript.)                         18   them interviewed.
 19    · · Q· You can take a look and see if the               19   · · Q· Okay.· Was there any other basis for the
 20    individual that you just referenced is on that          20   belief that the Central Government in Iraq -- of
 21    page.                                                   21   Iraq in Baghdad would accept removal of Iraqi
 22    · · A· Yeah, that is him.                               22   nationals?
 23    · · Q· Okay.· Can you say what that name is.            23   · · A· They had expressed to, you know,
 24    · · A· Mohamad Al-Quraishi.                             24   Mr. Schultz and Mr. Clinton in the past and during
 25    · · Q· And then after his name, there's the             25   the negotiation process that had preceded that,
                                                     Page 94                                                          Page 96
 ·1    initials --                                             ·1   those prompt removals from being identified, as
 ·2    · · A· DCM, deputy chief of mission.                    ·2   accepting all of their final order cases, and I
 ·3    · · Q· All right.· Thank you.· Okay.· And now she       ·3   had no other reason to believe otherwise.
 ·4    would like you to respell it, please.                   ·4   · · Q· And we previously identified -- defined
 ·5    · · A· Sure thing.· His name is -- first name is        ·5   what -- the term "prompt removal" in this
 ·6    M-o-h-a-m-e-d.· And the last name as it's               ·6   deposition.
 ·7    presented in this document is Al-Quraishi.· That        ·7   · · A· Yes.
 ·8    is A-l-q-u-r-a-i-s-h-i.                                 ·8   · · Q· Can you provide that definition again.
 ·9    · · Q· All right.· So, I did realize we have one        ·9   · · A· It's essentially any alien that had
 10    more question about the declaration, and then we        10   voluntarily recused themselves from the -- from
 11    will push that to the side.                             11   the injunction.
 12    · · A· Sure.                                            12   · · Q· All right.· So, would a person who had
 13    · · Q· Are you ready?                                   13   indicated that they wanted to be removed to Iraq
 14    · · A· Oh, yeah.· I'm ready.· Sorry.                    14   who was a class -- Hamama class member be deemed
 15    · · Q· So, paragraph 12, your declaration states,       15   to be a prompt removal?
 16    "ICE believes that the Central Government of Iraq       16   · · A· Can you repeat that.
 17    in Baghdad will permit the entry of detained Iraqi      17   · · Q· Sure.· There is various phases in order to
 18    nationals subject to final orders of removal if         18   have the stay lifted; correct?
 19    the injunction is limited."                             19   · · A· Uh-huh.· Uh-huh.· Uh-huh.
 20    · · · ·Do you believe at the time you wrote this        20   · · Q· The Iraqi national, the class member --
 21    declaration that Baghdad would re- -- allow             21   · · A· Uh-huh.
 22    repatriation of individuals once the injunction         22   · · Q· -- has to indicate that they want to --
 23    was limited?                                            23   · · A· Uh-huh.
 24    · · A· Yes, I did believe that at the time.             24   · · Q· -- be removed.· And do you understand that
 25    · · Q· And what did you base your belief upon?          25   at that point, then there needs to be an order

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12022           Page 16
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                              Confidential
07/13/2018                                                                                                 Pages 97–100
                                                     Page 97                                                          Page 99
 ·1    from the Court to lift that removal --                  ·1   · · Q· And then the field officer then reports
 ·2    · · A· I do.                                            ·2   that back to ICE; is that correct?
 ·3    · · Q· -- stay?                                         ·3   · · A· They will report it, I believe, to their
 ·4    · · A· For each case and for each Iraqi case that       ·4   local chief counsel.· And how the process sort of
 ·5    we identify as a prompt removal, we usually confer      ·5   plays out after that, I'm not entirely sure.· I do
 ·6    with counsel beforehand to identify any potential       ·6   know that our headquarters office gets involved,
 ·7    impediments to removal and -- and go forward with       ·7   and that's who we will confer with in order to
 ·8    the interviews accordingly.                             ·8   identify any impediments to removal, and that is
 ·9    · · Q· Okay.· So, at what point in that process         ·9   inclusive of this litigation, the Hamama
 10    do -- does ICE start the -- well, travel document       10   litigation, and anything else that we may not be
 11    acquisition process?                                    11   aware of, such as a motion to reopen or an
 12    · · A· After an alien has been identified as a          12   untimely appeal that's filed.
 13    prompt removal?                                         13   · · Q· Has it happened that for some of these
 14    · · Q· Right.· So, when an alien -- let                 14   individuals, that the travel document acquisition
 15    me start -- when a Hamama class member indicates        15   process may have started before the Court enters
 16    that they want to be removed to Iraq --                 16   an order approving the removal to Iraq?
 17    · · A· Correct.                                         17   · · A· Not that I'm aware of, no.· Not that I'm
 18    · · Q· -- does ICE start the travel document            18   aware of.
 19    acquisition process then?                               19   · · Q· And, so, just so that we're careful going
 20    · · A· No, we usually will wait until that alien        20   forward, when I talk about prompt removal, I talk
 21    is -- is removed from the class.                        21   about those individuals that actually have an
 22    · · Q· What do you mean, "removed from the              22   order entered --
 23    class"?                                                 23   · · A· Uh-huh.
 24    · · A· Is no longer part of the Hamama                  24   · · Q· -- approving or authorizing the removal.
 25    litigation, part of the Hamama class, that they         25   · · A· Correct.
                                                     Page 98                                                         Page 100
 ·1    have taken the steps for, you know, a -- I believe      ·1   · · Q· What other countries authorize the use of
 ·2    it's a district judge in this case who is making        ·2   manifests, flight manifests, rather than travel
 ·3    these decisions, for that person -- to excuse that      ·3   documents?
 ·4    person from the class based on their voluntary          ·4   · · · ·MR. SILVIS:· Object to relevance.
 ·5    willingness to be pulled out of -- pulled out of        ·5   · · Q· You can still answer.
 ·6    the litigation.                                         ·6   · · A· So, I supervise the travel document
 ·7    · · Q· So, I am almost certain that you don't           ·7   acquisition liaison efforts for 43 countries, you
 ·8    know that the parties dispute the term "removed         ·8   know, all within the Middle East, Eastern Africa,
 ·9    from the class."                                        ·9   Southeast Asia.· None that are currently under my
 10    · · A· Okay.                                            10   purview facilitate removals in that manner. I
 11    · · Q· So, for this deposition --                       11   cannot speak for the other REO units who handle
 12    · · A· Uh-huh.                                          12   travel document liaison acquisition efforts.
 13    · · Q· -- we're going to stick with the term            13   · · Q· So, in paragraph 12 of Exhibit 25, you
 14    "prompt removal" --                                     14   write -- you state, "ICE believes that the
 15    · · A· Okay.                                            15   government will permit the entry of detained Iraqi
 16    · · Q· -- because petitioners don't agree that a        16   nationals."· Why didn't you write, "I believe"?
 17    prompt removal is the equivalent of being removed       17   · · A· Which paragraph are you referring to?
 18    from the class.                                         18   · · Q· Paragraph 12.
 19    · · A· Okay.                                            19   · · A· Okay.· I mean, as a representative, as an
 20    · · Q· So, when a person indicates that they want       20   employee of ICE, I -- I include myself in that
 21    to be removed to Iraq --                                21   statement.
 22    · · A· Uh-huh.                                          22   · · Q· But did you -- did you confer with
 23    · · Q· -- typically they will indicate that to a        23   Mr. Schultz's supervisor to confirm that they have
 24    field officer; correct?                                 24   the same belief?
 25    · · A· Uh-huh.· Correct.                                25   · · A· I conferred just with Mr. Schultz and my

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12023           Page 17
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                             Confidential
07/13/2018                                                                                               Pages 101–104
                                                    Page 101                                                         Page 103
 ·1    staff.· I did not confer, to my awareness, with         ·1   · · A· Yeah, I do.· Can you just restate it,
 ·2    anyone else.                                            ·2   though, just so it's fresh in my mind.
 ·3    · · Q· Are you allowed to speak on behalf of ICE,       ·3   · · Q· Sure.· When did an official from the Iraqi
 ·4    in general?                                             ·4   Government state to you that they will permit the
 ·5    · · A· Can you clarify the question a bit.              ·5   entry of detained Iraqi nationals once the
 ·6    · · Q· Sure.· Are you allowed to speak on behalf        ·6   litigation -- or once the injunction in this
 ·7    of ICE in a public arena?                               ·7   litigation is lifted?
 ·8    · · A· When authorized to do so.· I mean it             ·8   · · A· They did not explicitly state that to me
 ·9    really depends on the forum.                            ·9   or anyone else to my knowledge.· Again, you know,
 10    · · Q· So, do you think it was sufficient to            10   if it was stated to Mr. Schultz in a separate
 11    speak solely to Mr. Schultz and Mr. Clinton and         11   conversation or Mr. Clinton or anyone else maybe
 12    then to translate that into what ICE's position or      12   above Mr. Schultz, I don't have knowledge of that.
 13    belief is about what will happen with Iraqi             13   However, given the actions that they took prior to
 14    nationals?                                              14   this declaration being authored and the injunction
 15    · · A· I -- given that my unit handles travel           15   being in place and also actions that have occurred
 16    document acquisition efforts for Iraq and a number      16   subsequent to the injunction being in place and --
 17    of other countries, I believe it's appropriate for      17   and any actions that have occurred thereafter, we
 18    me to do so.                                            18   have -- I believe, have had a good relationship
 19    · · Q· As of December 2017, had Iraq stated that        19   with them in terms of travel document issuance.
 20    they would accept Iraqi nationals after the             20   · · · ·They have conducted interviews.· They have
 21    injunction is lifted?                                   21   issued travel documents.· They have done the
 22    · · A· They had stated that they would accept all       22   things that they need to do in order to -- to
 23    final order nationals, so --                            23   stand up what we would consider a repeatable
 24    · · Q· And when did they state that?                    24   process for a travel document issuance and -- and
 25    · · A· They had stated it in -- in conversations        25   based off of the actions and conversations that we
                                                    Page 102                                                         Page 104
 ·1    that I had had with them subsequent to -- to            ·1   have had with them, I have to believe that they
 ·2    December.· That was a -- my initial contact with        ·2   will accept a return of their nationals.
 ·3    them in January of 2018.· And they had                  ·3   · · Q· So, my question to you is narrow.· All
 ·4    communicated to Mr. Schultz and Mr. Clinton prior       ·4   right?· My question was when did an official from
 ·5    to that.                                                ·5   the Iraqi Government state to you that they would
 ·6    · · Q· And when did they communicate that               ·6   take back -- that they would -- let me go back.
 ·7    prior -- to Mr. Schultz and Mr. Clinton prior to        ·7   · · · ·When did an Iraqi Government official
 ·8    this declaration?                                       ·8   state to you that they will permit the entry of
 ·9    · · A· Can you restate that.                            ·9   detained Iraqi nationals once the injunction in
 10    · · Q· Sure.· When did Iraq communicate to              10   this case is lifted?
 11    Mr. Schultz and Mr. Clinton that they would accept      11   · · A· They -- they did not state that; however,
 12    Iraqi nationals when the injunction was removed?        12   based off their actions and their previous
 13    · · A· Summer -- when it was removed?· I don't          13   conversations and conversations that we've had
 14    believe that they actually stated that.                 14   with them throughout this process, we don't have
 15    · · Q· Okay.· Thank you.                                15   any indicia of noncompliance.
 16    · · A· Yeah.                                            16   · · Q· Okay.· So, you're still -- so, the answer
 17    · · Q· And have they actually stated that to you        17   is they have never made that statement to you or
 18    since this declaration?                                 18   anybody else at ICE that you're aware of.
 19    · · A· Let me reread paragraph 12, if you don't         19   · · A· They have not, but as my declaration
 20    mind.                                                   20   states, you know, we believe that the Central
 21    · · · ·MR. SILVIS:· Could you restate the               21   Government of Iraq will permit the entry of these
 22    question, too, or could we have it read back.           22   detained nationals.
 23    · · · ·(Pending question read.)                         23   · · Q· How much value is your belief?
 24    · · · ·MR. SILVIS:· Do you understand the               24   · · · ·MR. SILVIS:· Object to the form.
 25    question?                                               25   · · Q· I mean would you -- would you write to

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12024           Page 18
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                             Confidential
07/13/2018                                                                                               Pages 113–116
                                                    Page 113                                                         Page 115
 ·1    · · Q· All right.· Let's take a look at                 ·1   liaison efforts, we will ask different embassies
 ·2    Exhibit 15.                                             ·2   to give us their latest travel document
 ·3    · · · ·(J. Schultz Exhibit 15, previously marked,       ·3   applications.· That way, we can upload them to our
 ·4    is attached to the transcript.)                         ·4   travel document intranet site.· And I have to
 ·5    · · Q· Can you tell me what Exhibit 15 is.              ·5   believe, based on the information presented to me,
 ·6    · · A· There's no attachment here, but I believe        ·6   that that was what we were doing in this instance
 ·7    this is the email in which I asked Mr. Clinton to       ·7   is just getting updated information from him.
 ·8    obtain translation services for the GOI form.           ·8   · · Q· Okay.· At the January 9th, 2018 meeting,
 ·9    · · Q· Okay.· So, at the very end of this email         ·9   did Iraqi Government officials hand you a copy of
 10    chain, there's an email from Hudhaifa Hassoon to        10   the GOI form?
 11    Yarub Al Anpaqi.                                        11   · · A· I don't recall being handed one, but I do
 12    · · A· Uh-huh.                                          12   remember them holding a copy of it up.
 13    · · Q· Okay?· And it doesn't indicate that              13   · · Q· So, the question I have is, because
 14    there's an attachment here, does it, as far as we       14   Mr. Al-Anpaqi uses the term "new travel document,"
 15    can tell.                                               15   do you have an idea if there was revisions to the
 16    · · A· I think that -- and, again, this is just         16   GOI form at this time?
 17    me interpreting jargon on the first page, but           17   · · A· Potentially.· I -- I don't recall whether
 18    there's a number of -- there's language here            18   or not that was the case.· I mean I had asked
 19    stating, you know, "P288571 Iraqi document project      19   Mr. Clinton to remove it from our website.· So, it
 20    details."· I have to assume that was information        20   was irrelevant.
 21    that was included in the -- the application that        21   · · Q· Were there efforts to have the Iraqi --
 22    Mr. Clinton had to sign in order to obtain              22   let me rephrase that.
 23    translation services.                                   23   · · · ·Did ICE make request to the Iraqi
 24    · · Q· All right.· So, what I'm trying to               24   Government to amend the GOI form prior to
 25    establish is whether or not Al-Anpaqi sent you an       25   July 2018?
                                                    Page 114                                                         Page 116
 ·1    attachment -- or sent Julius an attachment              ·1   · · A· To amend the GOI form?· What do you mean
 ·2    during -- in the January 24th, 2018 email below.        ·2   by "amend" it?
 ·3    · · A· It may be possible, and that's what              ·3   · · Q· So, edit it, to change it.
 ·4    Mr. Clinton may have emailed me, and based off of       ·4   · · A· No, we had expressed consternation with it
 ·5    that attachment that was forwarded to me, I would       ·5   and we had discontinued use of it internally to
 ·6    have asked him to get it translated.· But with the      ·6   ICE.· We had removed it from -- its availability
 ·7    information here, I can't really make a                 ·7   from our website.
 ·8    100 percent certain determination that that was         ·8   · · Q· Did the Iraqi Government submit to you any
 ·9    the case.                                               ·9   changed versions to the GOI form?
 10    · · Q· And that's the question I have is because        10   · · A· I don't know.· Again, anything that
 11    I can't either --                                       11   occurred after January of 2018, after the meeting
 12    · · A· Okay.                                            12   that we had with them, was irrelevant in terms of
 13    · · Q· -- based upon the document.                      13   edits to the form, as I had asked that we had --
 14    · · A· Yeah.                                            14   that we remove it from our website.
 15    · · Q· But Mr. Al-Anpaqi, in the January 24th,          15   · · Q· I just want to make sure I'm clear.
 16    2018 email, states, "As I wish to keep in touch, I      16   You're not aware of any changes to the GOI form
 17    would like to update your data for a new travel         17   from January 2018 through July 2nd, 2018; correct?
 18    document form and application that would need all       18   · · A· I -- I'm not.· Again, there may have.
 19    the concerning cases fill and sign them."· Do you       19   I'm -- I just don't recall but, again, it just
 20    see that?                                               20   wasn't relevant, so I did not commit it to memory.
 21    · · A· Yeah.                                            21   · · Q· Who would be the person that would know if
 22    · · Q· Okay.· So, that would suggest that there         22   there was any edits proposed by the government of
 23    was an attachment to his email?                         23   Iraq to the GOI form?
 24    · · A· Yeah, and that's what I'm basing my              24   · · A· I don't know.· I don't know.· I don't
 25    presumption off of.· You know, during our routine       25   believe we ever requested edits to that form.

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12025           Page 19
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                             Confidential
07/13/2018                                                                                               Pages 117–120
                                                    Page 117                                                         Page 119
 ·1    · · Q· Who would know if the GOI made edits to          ·1   Farmville.
 ·2    the GOI form and submitted that for review to ICE?      ·2   · · Q· Have those Iraqi nationals been removed to
 ·3    · · A· I don't know.                                    ·3   Iraq?
 ·4    · · · ·MS. SCOTT:· Okay.· All right.· So, why           ·4   · · A· The four and the six that I just referred
 ·5    don't we go ahead and take a lunch break.               ·5   to?
 ·6    · · · ·MS. MURLEY:· Okay.· How long?                    ·6   · · Q· Yes.
 ·7    · · · ·MS. SCOTT:· 12:15?                               ·7   · · A· They have not.· The six -- the six that
 ·8    · · · ·MR. SILVIS:· Okay.                               ·8   were interviewed in Stewart, Georgia did receive
 ·9    · · · ·MS. MURLEY:· Okay.                               ·9   travel documents about 40 minutes ago.
 10    · · · ·(A recess was taken.)                            10   · · Q· For all six individuals?
 11    BY MS. SCOTT:                                           11   · · A· For all six individuals.
 12    · · Q· All right.· Good afternoon, Mr. Bernacke.        12   · · Q· And what type of travel documents were
 13    · · A· Good afternoon.                                  13   issued to them?
 14    · · Q· I've got a quick -- few quick questions          14   · · A· I don't know.· I haven't had a chance to
 15    and then we'll get back into the documents.             15   personally review them.· All I know is that my
 16    · · · ·In those instances in which a                    16   staff reported to me that the six had travel
 17    laissez-passer is issued --                             17   documents issued to them.
 18    · · A· Uh-huh.                                          18   · · Q· So, the -- so, let me make sure I
 19    · · Q· -- to an Iraqi national and they go into         19   understand because my question is a little bit
 20    Iraq on a charter commercial flight and that            20   different.
 21    commercial flight transits through another              21   · · A· Okay.
 22    country, are there any issues because the Iraqi         22   · · Q· So, so far in 2018 --
 23    national has a laissez-passer?                          23   · · A· Uh-huh.
 24    · · A· Generally not.· Usually we will have to,         24   · · Q· -- have any Iraqi nationals been removed
 25    you know -- and it is very subjective to each           25   to Iraq who expressed that they had no desire to
                                                    Page 118                                                         Page 120
 ·1    country that we would potentially be transiting         ·1   return to Iraq?
 ·2    through.· Some locations will require transit           ·2   · · A· No, not at this time.
 ·3    visa.· Some will not.· Some will have sort of a --      ·3   · · Q· Okay.· For the six individuals who
 ·4    timelines in which a transit visa is necessary          ·4   received travel documents today --
 ·5    depending on the layover time.· Some simply do          ·5   · · A· Uh-huh.
 ·6    not.                                                    ·6   · · Q· -- have any conditions been put on their
 ·7    · · · ·So, it's very subjective and many -- in          ·7   return to Iraq by the Iraqi Government?
 ·8    most instances, we will receive those transit           ·8   · · A· I'm not aware of anything but, then again,
 ·9    visas.· It's usually not a problem because that is      ·9   you know, my staff merely reported to me that they
 10    not the final port of embarkation.                      10   received the travel documents.· I've not done
 11    · · Q· Okay.· Do you know of any removals to Iraq       11   any -- any other more thorough analysis of -- of
 12    of Iraqi nationals that had taken place in 2017         12   the conditions or the types of documents.· I just
 13    where the Iraqi nationals expressed that they do        13   know that they have travel documents in hand.
 14    not want to return to Iraq?                             14   · · Q· Do you have an anticipated date in which
 15    · · A· In 2017?· Not -- not that I can recall,          15   you will return those six -- six Iraqi nationals
 16    no.                                                     16   we have just been discussing?
 17    · · Q· And so far in 2018, do you know of any           17   · · A· I do not.· Again, we barely received the
 18    Iraqi nationals who have been removed to Iraq who       18   travel documents and we will have to coordinate
 19    expressed that they desired not to return to Iraq?      19   their removal accordingly.
 20    · · A· Yes, I do.                                       20   · · Q· Do you have an anticipated date for the
 21    · · Q· And who is that?                                 21   return to Iraq of the Iraqi nationals who were
 22    · · A· I don't know their names offhand.· I do --       22   interviewed in May 2018 and who subsequently had
 23    I am aware that there are six aliens that did not       23   travel documents issued, what we call the 32 Iraqi
 24    sign a voluntary declaration in Stewart, Georgia        24   nationals?
 25    and an additional four that did not sign one in         25   · · A· Sure.· For specific dates, I can't

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12026           Page 20
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                             Confidential
07/13/2018                                                                                               Pages 133–136
                                                    Page 133                                                         Page 135
 ·1    released from detention?                                ·1   "release letter."· It's something that we send out
 ·2    · · A· I -- I don't know.· I don't recall.              ·2   to the field for -- I want to caveat that these
 ·3    · · · ·MS. SCOTT:· We'll mark this as Exhibit 29,       ·3   are only for cases that are above the 180-day
 ·4    please.                                                 ·4   mark.· So, if a post-order custody review decision
 ·5    · · · ·(Bernacke Exhibit 29 was marked for              ·5   resulted in a release prior to that 180-day line
 ·6    identification and is attached to the transcript.)      ·6   in the sand, that would have been under the field
 ·7    · · Q· This is an e-mail that you're not on, but        ·7   office's pursue and we wouldn't have had any
 ·8    I wanted to ask you about the Iraqi national            ·8   insight into that.
 ·9    that's referenced here.                                 ·9   · · Q· Okay.· So, why don't we go ahead and
 10    · · A· Okay.                                            10   discuss more fully the SLRRFF process.
 11    · · Q· Okay.· So, Julius Clinton, who you               11   · · A· Okay.· Sure thing.
 12    supervise, is communicating about Ahmed Tharis          12   · · Q· Let's start with the 180-day POCR review.
 13    Hacham.· Do you see that?                               13   And can you explain what that is.
 14    · · A· Is it at the bottom?                             14   · · A· Sure.· That, again, is a review of all the
 15    · · Q· It's at the very bottom.                         15   individual facts of a particular individual case,
 16    · · A· Okay.· Okay.· I see that.                        16   to include criminal history, immigration history
 17    · · Q· Okay.· And there's an indication that he's       17   and travel document acquisition efforts.· It
 18    not a Hamama class member; correct?                     18   also -- you know, it relies largely on the
 19    · · A· Correct.                                         19   viability of obtaining a travel document, and we
 20    · · Q· Do you know if travel documents were             20   make a custody decision based off of that.
 21    issued for this individual?                             21   · · Q· What type of analysis -- under what
 22    · · A· Not offhand, no.                                 22   circumstances would a 100 -- when you're
 23    · · Q· Is Julius Clinton the right person to ask        23   conducting a 180-day custody review, what factors
 24    questions about individual Iraqi nationals?             24   do you look at to determine if an individual
 25    · · A· He could be.· I mean the challenge is --         25   should be released?
                                                    Page 134                                                         Page 136
 ·1    is that we deal with a large volume of persons          ·1   · · A· All the factors that I just described.
 ·2    cycling through.· You know, Iraq is -- wasn't the       ·2   · · Q· Can you list them again for me.
 ·3    only country that was assigned to him at the time,      ·3   · · A· Criminal history, immigration history,
 ·4    nor is it the only country that is assigned to          ·4   travel document acquisition efforts and viability
 ·5    Mr. Maddox at present.· So, he may or may not have      ·5   of obtaining a travel document.
 ·6    personal recollection of this particular case.          ·6   · · Q· So, for each of those categories, what
 ·7    · · Q· So, if we wanted to find out which               ·7   factors do you look at to determine whether or not
 ·8    individuals were released or which individuals --       ·8   someone should be released?
 ·9    strike that.                                            ·9   · · A· For criminal and immigration history, it
 10    · · · ·If we want to find out which individuals         10   would be risk to U.S. public.· You know, again, as
 11    were released, are there documents that would           11   I mentioned, with the 241.14D analysis, that would
 12    provide that information?                               12   have to be a very high threshold.· It's a very
 13    · · A· Yes, there are.                                  13   unique instance in which we exercise that
 14    · · Q· And what are those documents?                    14   authority.
 15    · · A· I'm sorry?                                       15   · · · ·In terms of travel document acquisition
 16    · · Q· What are those documents?                        16   efforts and viability of obtaining a travel
 17    · · A· Those would be release notifications             17   document, that would be -- you know, it could
 18    coming from my unit.                                    18   be -- again, it's a -- it's very subjective, but
 19    · · Q· And are those in electronic format?              19   it would be obtaining the amount of times we have
 20    · · A· Yes, they are.                                   20   approached a particular embassy or government or
 21    · · Q· If we wanted to find out which individuals       21   consulate to issue a travel document.· It would be
 22    were released due to a SLRRFF analysis, what            22   the amount of liaison that has gone behind that
 23    documents would we look at?                             23   travel document request.
 24    · · A· I -- it's just a general Word document           24   · · Q· Can I stop you there for a second.
 25    that is a -- it's a -- we call it colloquially a        25   · · A· Sure.

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12027           Page 21
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                             Confidential
07/13/2018                                                                                               Pages 137–140
                                                    Page 137                                                         Page 139
 ·1    · · Q· What do you mean by the "amount of               ·1   officers, the detention deportation officers, will
 ·2    liaison"?                                               ·2   meet with the embassies to discuss the case,
 ·3    · · A· Many times, for countries that have a more       ·3   whatever case it may be.
 ·4    matured repeatable travel document issuance             ·4   · · · ·And if a positive outcome is not yielded
 ·5    process, we will merely have to -- we, ICE, will        ·5   in terms of a travel document potentially being
 ·6    merely have to submit a travel -- a paper copy of       ·6   issued or assurances that one would be issued,
 ·7    a travel document request.· You know, that              ·7   that could be elevated to greater, higher levels
 ·8    request, again, just includes immigration               ·8   of management within ERO.· And I will engage, John
 ·9    documents, identity documents, that would support       ·9   Schultz will engage, and any -- anyone above him
 10    an alien's identification and citizenship.              10   could potentially engage in those cases, as well.
 11    · · · ·And in -- in instances, in some instances,       11   · · · ·Generally speaking, that has resulted in
 12    they will issue a travel document without having        12   positive outcomes when we've done a greater level
 13    to do an interview or, you know, do anything            13   of discussions, you know, at the desk officer
 14    largely outside of reviewing the paper documents        14   level, the detention deportation officer level,
 15    that we provide to their office.· Some require          15   or, you know, my level or higher levels, and --
 16    interviews; some don't.                                 16   and it has precluded us from having to release
 17    · · · ·For more difficult cases or cases for            17   aliens.
 18    governments that don't necessarily have a very          18   · · Q· If, after having those types of
 19    mature travel document issuance process in place,       19   interactions, ICE still does not receive travel
 20    we will have to meet with the embassy counselor         20   documents, does that factor into whether or not
 21    staff to discuss the case, walk them through the        21   SLRRFF exists?
 22    case particulars.· Anything that they necessarily       22   · · A· It could.· It could.
 23    want to chat about regarding these different            23   · · Q· Okay.· So, I interrupted you, and I think
 24    cases, we will -- we will entertain them and            24   you had some other factors you were going to talk
 25    discuss those cases with them.                          25   about.
                                                    Page 138                                                         Page 140
 ·1    · · Q· So, if there is greater liaison, does            ·1   · · A· Ooh, must have slipped my mind.
 ·2    that -- how does that factor into the SLRRFF            ·2   · · Q· So, we had criminal history -- we had the
 ·3    analysis?                                               ·3   four categories that you were looking at for
 ·4    · · A· It -- it -- in my perspective and, again,        ·4   SLRRFF.
 ·5    you know, I can only speak for myself when it           ·5   · · A· Uh-huh.
 ·6    comes to, you know, the SLRRFF analysis and how I       ·6   · · Q· We had the criminal history.· We were just
 ·7    conduct them, it demonstrates the amount of -- I        ·7   talking about -- can you --
 ·8    guess, the amount of vigor that goes behind a           ·8   · · A· Criminal immigration, the amount of times
 ·9    travel document request and really walking through      ·9   a travel document has been requested and then the
 10    the embassy staff, you know, the contents of the        10   amount of liaison.
 11    documents, pushing for interviews, and really           11   · · Q· Which --
 12    doing a lot of hand holding when it comes to            12   · · A· I think those were it, yeah.· Those are
 13    coordinating any logistical aspect that they need       13   the ones that I can think of offhand that I -- I
 14    in terms of interviewing the alien, doing what          14   look for when I do my reviews.
 15    they need to get done in order to issue that            15   · · Q· Does -- if you decide to decline release
 16    travel document.                                        16   from detention because you find SLRRFF exists, is
 17    · · Q· So, if there is greater liaison, is there        17   there anyone that reviews your decision?
 18    a less likelihood one would be released under           18   · · A· For -- for a continued detention, no.· For
 19    SLRRFF?                                                 19   releases, yes.
 20    · · A· What do you mean by that?                        20   · · Q· And who reviews your decision for
 21    · · Q· Okay.· Yeah.· So, I'm trying to figure out       21   releases?
 22    how the amount of liaison factors into whether or       22   · · A· Our assistant director for removals.
 23    not SLRRFF exists.                                      23   · · Q· And who is that?
 24    · · A· So, generally speaking, for more                 24   · · A· Marlen Pineiro.
 25    complicated cases, you know, our -- the desk            25   · · Q· And does anybody review her decision?

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                            PageID.12028           Page 22
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                             Confidential
07/13/2018                                                                                               Pages 141–144
                                                    Page 141                                                         Page 143
 ·1    · · A· Not that I'm aware of.                           ·1   · · A· Uh-huh.
 ·2    · · Q· So, Mr. Schultz yesterday said you guys          ·2   · · Q· -- or a 90-day point --
 ·3    call him Dad Schultz; is that correct?                  ·3   · · A· Uh-huh.
 ·4    · · A· He's deputy assistant director, so there's       ·4   · · Q· -- or thereafter, does anybody evaluate
 ·5    your acronym right there, but he is not my father.      ·5   your determination?
 ·6    · · Q· So, does DAD Schultz review --                   ·6   · · A· No.
 ·7    · · A· Uh-huh.                                          ·7   · · Q· Do you, during that process, consult with
 ·8    · · Q· -- your determination when you decide that       ·8   anybody regarding your determination?
 ·9    someone should be released under SLRRFF?                ·9   · · A· Usually my staff, if I have any questions.
 10    · · A· Yes, he does.· Yes, it follows the chain         10   If there's any questions related to their
 11    of command and he's -- he's Ms. Pineiro's deputy.       11   recommendation for continued detention that I may
 12    · · Q· When you decline release based on SLRRFF,        12   have with a third party, for example, Department
 13    when is the next point that you make an assessment      13   of State, I may confer with them.
 14    if SLRRFF exists?                                       14   · · Q· Can you take a look -- let's take a look
 15    · · A· 90 days thereafter or if we receive hard         15   at Exhibit 9.· What I want to draw your attention
 16    declinations of a travel document and to our            16   to is the pages at 270499.
 17    interpretation, we do not see there being any           17   · · A· Okay.
 18    viable outcome for -- for an alien's potential          18   · · Q· Okay.· If you look halfway down the page,
 19    removal, then we will make a custody determination      19   it says that Julius Clinton is responsible for the
 20    at that point in time even if it is prior to the        20   briefing memo.· Do you see that?
 21    90-day mark.                                            21   · · A· I do.
 22    · · · ·MS. SCOTT:· Can you read that answer back.       22   · · Q· And Julius Clinton reports to you;
 23    · · · ·(The reporter read the record as                 23   correct?
 24    requested.)                                             24   · · A· He did at the time.
 25    · · Q· Okay.· So, what do you consider to be a          25   · · Q· He did, yes.· Thank you for clarification.
                                                    Page 142                                                         Page 144
 ·1    hard declination?                                       ·1   · · A· No worries.
 ·2    · · A· In my opinion, that would be after we've         ·2   · · Q· So, I want to talk to you about the
 ·3    exhausted a number of resources to obtain a travel      ·3   numbers here.· As you can see on the Zadvydas
 ·4    document.· That includes continued liaison with a       ·4   releases, this printout cut off fiscal year 2017.
 ·5    number of embassies and consulates.· That would         ·5   · · A· Uh-huh.
 ·6    include exhausting potential third-country              ·6   · · Q· Do you know how many Zadvydas releases
 ·7    options, exhausting liaison efforts abroad with         ·7   took place in 2017?
 ·8    our assistant attaches, usually in country or in        ·8   · · A· I don't.
 ·9    the region, Department of State engagement has not      ·9   · · Q· Have you -- do you calculate the releases-
 10    resulted in any positive outcomes and we've really      10   to-removals ratio that's discussed on 204798?
 11    tapped out all options -- in my perception, all         11   · · A· I personally do not, no.
 12    options to -- to obtain a travel document.              12   · · Q· So, if I was to tell you that if we
 13    · · Q· If at this 90-day mark you determine that        13   reverse engineered the reverse -- the release-to-
 14    SLRRFF continues to exist, does anybody evaluate        14   removal ratio that's here at that 0.15 --
 15    your decision?                                          15   · · A· Uh-huh.
 16    · · A· No.                                              16   · · Q· -- using the fiscal years 2017 removals of
 17    · · Q· Is there any point in the process that           17   58 --
 18    somebody evaluates your decision when your              18   · · A· Uh-huh.
 19    decision is to deny release?                            19   · · Q· -- and resulted in 10 Zadvydas releases,
 20    · · A· Is there -- can you repeat that.                 20   would you have any reason to dispute that?
 21    · · Q· Sure.· At any point when there is a SLRRFF       21   · · A· I really couldn't speak intelligently to
 22    analysis --                                             22   it.
 23    · · A· Uh-huh.                                          23   · · Q· You just don't know what numbers --
 24    · · Q· -- conducted, whether it's at the 180-day        24   · · A· I just don't know.
 25    point --                                                25   · · · ·MS. SCOTT:· Okay.· So, Will, we request a

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                      Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids        Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                                  PageID.12029                Page 23
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                                      Confidential
07/13/2018                                                                                                        Pages 153–156
                                                    Page 153                                                                 Page 155
 ·1    · · A· All -- all Hamama class members are given        ·1    will be requesting the 14 days under the
 ·2    an individualized case review, post-order custody       ·2    protective order to review and designate any parts
 ·3    review, and their custody determination is based        ·3    that we might think are protected.
 ·4    off of SLRRFF.                                          ·4    · · · ·MS. SCOTT:· And for those 14-day period,
 ·5    · · · ·MS. SCHLANGER:· Sorry.· Just one second.         ·5    you want to treat this as highly confidential;
 ·6    · · · ·MS. SCOTT:· Okay.· I don't have anymore          ·6    correct?
 ·7    questions.                                              ·7    · · · ·MR. SILVIS:· Correct.
 ·8    · · · ·MR. SILVIS:· I just have a couple, I             ·8    · · · ·MS. SCOTT:· Okay.· Thank you.
 ·9    think.                                                  ·9    · · · ·(A discussion was held off the record.)
 10    EXAMINATION BY COUNSEL ON BEHALF OF THE                 10    · · · ·THE COURT REPORTER:· And how am I to
 11    RESPONDENTS AND DEFENDANTS                              11    handle the exhibits?· Am I taking them?
 12    BY MR. SILVIS:                                          12    · · · ·MS. SCOTT:· Yes, please.· Take them all.
 13    · · Q· Take you back, earlier -- earlier you were       13    · · · ·THE COURT REPORTER:· Okay.
 14    asked some questions about the -- the repatriation      14    · · · ·(Off the record at 1:47 p.m.)
 15    efforts of the Hamama class if the stay is lifted.      15
 16    Do you remember that?                                   16
 17    · · A· I do.                                            17
 18    · · Q· Okay.· Is it absent -- to your mind, is          18
 19    the absence of an explicit statement from Iraq or       19
 20    the Government of Iraq that they will accept for        20
 21    repatriation all Iraqi nationals the final orders       21
 22    of removal if the stay is lifted an indication          22
 23    that they will not accept these individuals for         23
 24    repatriation once the stay is lifted?                   24
 25    · · A· No.· It is -- it is my perception that           25
                                                    Page 154                                                                 Page 156
                                                               ·1   · · · · · · ACKNOWLEDGEMENT OF DEPONENT
 ·1    they will accept the removal of their -- their
                                                               ·2   · · · ·I, MICHAEL BERNACKE, do hereby acknowledge
 ·2    backlog of cases with final orders of removal.
                                                               ·3   that I have read and examined the foregoing
 ·3    Although it's taken a significant amount of
                                                               ·4   testimony, and the same is a true, correct and
 ·4    liaison thus far and engagement with the embassy
                                                               ·5   complete transcription of the testimony given by
 ·5    and their government, they, in my viewpoint, have
                                                               ·6   me, and any corrections appear on the attached
 ·6    taken appropriate steps to institute a repeatable
                                                               ·7   Errata sheet signed by me.
 ·7    process for travel document issuance.
                                                               ·8
 ·8    · · Q· Okay.· So, do you have any reason to
                                                               ·9   _________________· ______________________________
 ·9    believe that Iraq will not accept its nationals
                                                               10   · · · ·(DATE)· · · · · · · · (SIGNATURE)
 10    with final orders of removal for repatriation if
                                                               11
 11    the Hamama stay is lifted?
                                                               12
 12    · · A· No, I do not.· I believe they will be
                                                               13
 13    issued travel documents.
                                                               14
 14    · · · ·MR. SILVIS:· That's all I have.
                                                               15
 15    · · · ·MS. SCOTT:· We're finished.· Thank you.
                                                               16
 16    · · · ·THE WITNESS:· Thank you.
                                                               17
 17    · · · ·THE COURT REPORTER:· Ms. Scott, are you
                                                               18
 18    ordering this to be transcribed?
                                                               19
 19    · · · ·MS. SCOTT:· So, my assistant will be in
                                                               20
 20    touch with you.
                                                               21
 21    · · · ·THE COURT REPORTER:· Okay.· Fine.· Thank
                                                               22
 22    you.
                                                               23
 23    · · · ·MR. SILVIS:· Actually, we're going to ask
                                                               24
 24    to read and sign the declaration and also -- I'm
                                                               25
 25    sorry -- the deposition transcript.· And, also, we

MIdeps@uslegalsupport.com                        U. S. LEGAL SUPPORT                                              Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson     Bingham Farms/Southfield | Grand Rapids                Lansing | Mt. Clemens | Saginaw | Troy
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                                        PageID.12030          Page 24
                                     of 27
BERNACKE-CONFIDENTIAL, MICHAEL                                                                                           Confidential
07/13/2018                                                                                                                Pages 157
                                                                 Page 157
 ·1   ·CERTIFICATE OF SHORTHAND REPORTER-NOTARY PUBLIC

 ·2   · · · ·I, Victoria L. Wilson, the officer before

 ·3   whom the foregoing deposition was taken, do hereby

 ·4   certify that the foregoing transcript is a true

 ·5   and correct record of the testimony given; that

 ·6   said testimony was taken by me stenographically

 ·7   and thereafter reduced to typewriting under my

 ·8   direction; that reading and signing was requested;

 ·9   and that I am neither counsel for, related to, nor

 10   employed by any of the parties to this case and

 11   have no interest, financial or otherwise, in its

 12   outcome.

 13   · · · ·IN WITNESS WHEREOF, I have hereunto set my

 14   hand and affixed my notarial seal this 17th day of

 15   July, 2018.

 16   My commission expires January 31, 2019.

 17

 18

 19   ______________________________

 20   VICTORIA L. WILSON

 21   NOTARY PUBLIC IN AND FOR

 22   THE DISTRICT OF COLUMBIA

 23

 24

 25




MIdeps@uslegalsupport.com                                     U. S. LEGAL SUPPORT                                    Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson                  Bingham Farms/Southfield | Grand Rapids      Lansing | Mt. Clemens | Saginaw | Troy
Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                                                                         PageID.12031                   Page 25
                                    of 27
                                                                       LEGAL
                                                                     ÙPPORT

  July     18,   2018

  U.S. Department of Justice
  950 Pennsylvania Avenue NW
  Northwest Building
  Civil Rights Division
  Washington, D.C. 20530

  RE:       Usama Jamil Hamama,           Rebecca Adducci, et al
                                                   et al vs.
            Deposition of Michael Bernacke taken on July 13, 2018

  Dear Mr. Silvis:

   Enclosed is a copy of the above-referenced deposition and the Verification of Deponent page
   from the original transcript. Please have the witness review the deposition, sign the verification
   page and send it to U.S. Legal Support, Attn: Production Department for distribution to the
   ordering parties listed below.
   Any changes are to be noted on the errata sheet in the followingmanner:

                                                   Page      12,    Line     6 -   This should             be   That

   This sheet      is   to be   distributed         to the       attorneys     and   attached             to the       original      and copies      of   the

   transcript.

   Thank you very much.



   Debbie Stambersky
   Production Department

   Enclosure

   cc:      Kimberly Scott
            Margo Schlanger




         30800 Telegraph   Road       Suite 2925        Bingham Farms, MI 48025 | 248.644.8888                          |
                                                                                                                            888.644.8080     |
                                                                                                                                                 248.644.1120       (fax)
                                  |
                                                                www.uslegalsupport.com
         Bingham Farms/Southfield          6rand   Rapids        Ann Arbor     Detroit   |
                                                                                             Flint   |
                                                                                                         Jackson   |   Lansing   |
                                                                                                                                     Mt. Clemens    Saginaw     |
                                                                                                                                                                    Troy
                                       |                     |
Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18                PageID.12032   Page 26
                                    of 27
      MICHAEL BERNACKE
      July 13, 2018
                                                                                    Bage 156


         1                       ACKNOWLEDGEMENT OF DEPONENT

         2                I,   MICHAEL BERNACKE,          do   hereby acknowledge
         3   that     I   have read and examined the -foregoing
         4   testimony,                   true, correct and
                                 and the same    is   a

         5   complete transcription of the testimony given by
         6   me,    and any corrections          appear        on   the attached
         7   Errata       sheet signed by       me.

         8




         9          08/02/2018

       10                 (DATE)                           (SIGNATURE)

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25




                                        LEGAL
Case 2:17-cv-11910-MAG-DRG ECF No. 457-65 filed 10/23/18             PageID.12033        Page 27
                                    of 27
                                    ERRATA SHEET

    Page    Line     Chahqe
     100      11        Change "REO" to "RIO".
     141       4        Change "he's deputy assistant director" to "he's a deputy assistant director".
